OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
               OFFlb?ABL°&l!»£^TOL STATI0N,AV.STIN,TEXAS 7871
                                                            U.S.POSTAGE » PITNEY BOWES
               STATE OF TEXAS
               PENALTY FOR
               PRIVATE USE
                                                            J*7*70' $ 000.27s
                                                            0001401603 JUN. 03. 201r
6/3/2015                        !:,
Goodman, Archie Dale          ,Tr. Ct. rslo. 7057-A,                WR-73,737-04
The Court has dismissed your application'for writ of habeas corpus without written
order; the sentence has been discharged. See Ex parte Harrington, 310
S.W.3d452 (Tex. Crim. App. 2010).

                                                                   Abel Acosta, Clem/.1/;

                            ARCHIE DALE GOODMAN
                                                                          REF
                                                TDC# 1397335
                                                                                    1
                                                                                       1,
                                                                                         \n